UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7291



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY GOODSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-91-189; CA-98-993-3)


Submitted:   August 18, 2004            Decided:   September 21, 2004


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Goodson, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Rodney Goodson, a federal prisoner, seeks to appeal the

district court’s orders denying his Fed. R. Civ. P. 60(b) motion

concerning the court’s previous denial of his 28 U.S.C. § 2255

(2000) motion,* denying his motion for reconsideration, and denying

a certificate of appealability.                   The orders are not appealable

unless       a    circuit    justice   or    judge    issues    a   certificate    of

appealability.          28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 370 (4th Cir. 2004).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Goodson has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts       and    legal    contentions     are    adequately   presented   in    the




        *
      The district court accepted the findings and recommendation
of a magistrate judge, and Goodson had not filed any objections to
the magistrate judge’s findings and recommendation.

                                          - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -